Citation Nr: 0931699	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  95-32 047	)	DATE
	)
	RECONSIDERATION	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical disc disease, 
to include as secondary to service-connected lumbosacral 
strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970, and from June 1970 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

In January 1996, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  

The Board notes that the Veteran's original claim for 
entitlement to service connection for cervical disc disease 
was previously denied by the Board in July 1997.  The Veteran 
submitted a motion for reconsideration, which was granted in 
October 1997 pursuant to the provisions of 38 U.S.C.A. 
§ 7103(b) (West 1991).

Thereafter, in March 1999, December 2006, and December 2007, 
the Veteran's claim was remanded to the RO for further 
development.  In the December 2007 remand decision, the issue 
on appeal was recharacterized as styled above.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Evidence of record does not demonstrate that cervical 
disc disease was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service or as a result of service-
connected lumbosacral strain with degenerative disc disease.


CONCLUSION OF LAW

Cervical disc disease was not incurred in or aggravated by 
military service, nor was arthritis shown within one year 
following service, and it is not proximately due to, or the 
result of, service connected lumbosacral strain with 
degenerative disc disease.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2007 and February 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in May 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the January 2007 and February 2008 
correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Factual Background and Analysis

Service treatment records are silent for a diagnosis of any 
chronic cervical spine (upper back, neck) disorder or 
disease, including cervical disc disease.  Inservice 
treatment for lumbosacral spine (low back) pathology is 
shown, without any indication of cervical spine involvement.  
For example, while at Walter Reed General Hospital in October 
and November 1967 for complaint of pain in the right leg 
after he fell months earlier and hurt his back while in basic 
training, the Veteran's head and neck were examined and no 
abnormalities were found.  A separation examination report 
dated in January 1970 is silent for any complaints, treatment 
for, history of, or diagnoses of cervical spine pathology. 

During his second period of active duty, in June 1972 the 
Veteran complained of stiffness and numbness in the right 
index finger and the inside of his elbow.  In July 1972, the 
Veteran was treated for sinusitis.  The neck was noted to be 
supple.  In September 1972, the Veteran was seen for 
complaints of pain and stiffness in his neck.  The impression 
was torticollis of the muscles of the neck, but no cervical 
spine pathology was noted by the examiner.  The need for 
subsequent observation or treatment was not indicated at that 
time.  While there is no final discharge examination found in 
the claims file, the Board notes that in March 1976, when the 
Veteran was seen for sore throat and congestion, the examiner 
noted that the neck was negative for any symptomatology.

Post-service medical records are similarly silent for any 
diagnosis of cervical spine disability prior to 1994.  VA 
examinations dated in May 1970, May 1977, April 1981, May 
1983, and December 1993 included no pertinent complaint or 
finding with regard to cervical spine symptomatology or 
pathology.  

A September 1994 VA magnetic resonance imaging (MRI) scan 
report provided an impression of severe uncovertebral joint 
spurring with disc herniation at the C4-5 level, with severe 
stenosis, and spinal cord flattening.  Bilateral neural 
foraminal disease was noted to be due to the uncovertebral 
joint spurring at the C5-6 level, and a small paracentral 
disc herniation was noted at the C3-4 level.  The diagnosis 
was not associated with service or a service-connected 
disability.

An October 1994 VA examination report did not contain 
complaints about neck pain, though range of motion findings 
for the cervical spine were included.  

VA treatment records dated beginning in 1995 noted surgery in 
February 1995 for a cervical fusion, without notation of any 
relation to service or to a service-connected disability.  A 
VA medical certificate dated in August 1995 indicated that 
the Veteran gave a history of cervical pain due to trauma in 
1967.  An assessment of cervical myelopathy was made in 
September 1995, without relation to service or to a service-
connected disability.

During an RO hearing held in January 1996, the Veteran 
testified that he injured his neck while on active duty at 
the same time he sustained his back injury when he slammed 
into a stairwell during basic training.  He recalled having a 
stiff neck, headaches, and neck pain shortly thereafter, 
which he attributed to the in-service injury.  He indicated 
that he subsequently had neck complaints on numerous 
occasions during service.  

VA outpatient treatment records from 1995 to 2001 noted 
complaints of neck pain, decreased range of motion of the 
neck, and that the Veteran's hands sometimes felt 
"weighted".  A July 1997 record also noted right-sided 
facial tingling.  An April 1999 record noted that the 
Veteran's cervical stenosis was diagnosed and treated in 
January 1998 and that a February 1998 MRI scan listed mild 
spinal stenosis at C4-5 and C6-7 with a small disc herniation 
at C7.  The Veteran denied any significant neck pain.  A MRI 
scan of the neck in June 1999 showed mild cervical stenosis 
at C4-5, C5-6, and C6-7, and status post C4-5 fusion.  

A January 200l VA neurology clinic record noted that the 
Veteran complained his neck pain went down his arms and that 
his upper limbs were weak and cramped.  A longstanding 
history of cervical spondylosis and neck pain was noted as 
well as the Veteran's decision to abandon pain medications 
after he developed his own treatment plan of stretching and 
treadmill exercises.  Neurological examination revealed 
insufficient evidence for myelopathy to justify further 
surgery at that time.

A letter from a VA orthopedic surgeon who examined the claims 
file in October 2004 indicated that it was more likely than 
not that the Veteran's neck disorder was age-related and 
degenerative and not a result of or a continuation of a 
service disease or injury.  The physician diagnosed cervical 
spondylitis and cervical myelopathy stenosis.  He opined that 
it was not likely that the Veteran's cervical disorder was 
proximately due to or aggravated by his service-connected 
lumbar spine disorder because there was nothing in the 
medical literature that linked any lumbar spine injury to a 
cervical disc problem.  The physician concluded that the 
lumbar and cervical disorders in this case were most likely 
two separate conditions.  He also noted that right upper 
extremity complaints in 1972 could have been the start of the 
Veteran's current cervical disc disease.  The physician's 
conclusions are in the form of a short letter to the Board, 
rather than found in a medical report, and that VA later 
sought clarification of the letter.

The report of a VA medical expert examiner in August 2006 
indicated there was little evidence of, and that it was 
virtually impossible to determine, whether the Veteran's 
cervical spondylosis noted during the 1990s was related to 
his in-service 1967 injury.  He also concluded that it was 
not at least as likely as not that the Veteran's neck 
disorder was proximately due to or had been aggravated by his 
service-connected lumbosacral strain with degenerative joint 
disease.  He diagnosed cervical spondylosis and noted there 
was no clear evidence of myelopathy or that the Veteran had 
cervical radiculopathy.  

The physician noted that approximately eight months after the 
in-service injury there was no mention of a cervical spine 
problem during a month-long hospitalization at Walter Reed 
Hospital.  Further, an examination in 1972 of the arms and 
neck for possible cervical radiculopathy uncovered no 
neurological abnormalities.  While a diagnosis of torticollis 
was made in 1972, it is not mentioned again.  The physician 
noted that approximately 23 years elapsed between the in-
service fall in 1967 and a 1990 medical note regarding 
numbness and stiffness in an index finger.  The examiner 
concluded that any relation between the Veteran's in-service 
fall in 1967 and the development of significant cervical 
spondylosis with myelopathy more than 20 years later was very 
tenuous.  He acknowledged that it has been long suggested 
that neck injuries may predispose to later cervical 
spondylosis, but this case presented a 20-plus years time 
period during which other events or other aspects of 
lifestyle might have lead to or exacerbated cervical 
spondylosis.  He also noted that it was not likely that the 
Veteran's cervical spine disorder was proximately due to or 
aggravated by his service-connected lumbosacral strain with 
degenerative joint disease.  His report observed that it was 
quite common for patients who had lumbar spondylosis to have 
cervical spondylosis, and vice versa.  Thus, these appeared 
to be comorbid conditions and not a cause-effect or casually-
related conditions.  

Based upon the evidence of record, the Board finds that 
cervical disc disease or cervical spondylosis was not 
incurred as a result of any established event, injury, or 
disease during active service nor a result of the Veteran's 
service-connected lumbosacral strain with degenerative disc 
disease.  Service treatment records show an isolated 
impression of torticollis in the neck muscles once during the 
Veteran's second period of active duty, but are silent 
regarding any treatment or diagnoses of cervical spine 
pathology during either period of active duty.  Further, it 
was not noted within one year following separation from 
service.  Post-service medical records do not show evidence 
of cervical disc disease until 1994, or 18 years after the 
Veteran's final discharge from military service.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Without medical evidence establishing an etiology 
between events in service, or within one year thereafter, and 
the present diagnosis of cervical spondylosis, service 
connection for a cervical disc disease cannot be granted on a 
direct or presumptive basis.  

Moreover, there is no competent medical evidence that the 
Veteran's current cervical disc disease or cervical 
spondylosis is related to his periods of active duty or to 
his service-connected back disability.  Both VA medical 
experts who examined the claims file came to these 
conclusions in their 2004 and 2006 studies and decided that 
the Veteran's neck and back disorders were two separate, 
comorbid conditions.  While the 2004 expert speculated in a 
letter that right upper extremity complaints in service could 
have been the beginning of the Veteran's cervical disc 
disease, the Board finds that the opinion of the 2006 expert 
that any relationship between the Veteran's in-service fall 
and the development of significant cervical spondylosis more 
than 20 years later was very tenuous is persuasive.  The 2006 
expert reviewed the claims file, and wrote a detailed report 
explaining and supporting his various observations.  In 
addition, the Veteran has not presented any competent medical 
evidence that his neck disability is related to service or is 
related to his back disability.  Therefore, service 
connection cannot be established for cervical disc disease on 
a secondary basis as well as on a direct or presumptive 
basis.

While the Veteran may sincerely believe that his cervical 
disc disease was caused by his service-connected lumbosacral 
strain with degenerative disc disease, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the claim for entitlement to 
service connection for cervical disc disease, to include as 
secondary to service-connected lumbosacral strain with 
degenerative disc disease, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for cervical disc disease, 
to include as secondary to service-connected lumbosacral 
strain with degenerative disc disease, is denied.



			
                  N. R. ROBIN          	K. OSBORNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


